DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the solid production system comprising: a solid ejector arranged to loosen a solid in each of one or more fluid molds indexed into an ejection position relative to the solid ejector, the one or more fluid molds comprising a bottom surface and side surfaces extending therefrom, wherein the solid ejector is actuatable so as to be urged into contact with and to apply pressure to at least one of the side surfaces of the fluid mold indexed into the ejection position so as to loosen the solid within the fluid mold in preparation for dispensing the solid from the fluid mold
of instant independent claims 1 and 13.
The following references (US 6349550 B1) to Shapiro et al., (US 6311503 B1) to Shapiro et al., (US 6357720 B1) to Shapiro et al., (US 20110296863 A1) to Bergqvist et al., (US 6820433 B2) to Hwang, (US 1857122 A) to SHERMAN, (US 2510400 A) to HURLEY, (US 3253425 A) to MCKISSICK, (US 2460341 A) to ERICKSON et al., (US 3199309 A) to BRUBUKER, (US 2432597 A) to TOULMIN JR., (US 2487408 A) to JOSEPH and (US 3803868 A) to Tunzi et al.; are the most relevant references. However, above mentioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
03/28/2021